NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30087

                Plaintiff-Appellee,             D.C. No. 1:17-cr-02023-LRS-1

 v.
                                                MEMORANDUM*
JOSE MARTINEZ, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Lonny R. Suko, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Jose Martinez, Jr., appeals from the district court’s judgment revoking his

supervised release and imposing a sentence of 12 months and one day in prison, to

be followed by a 12-month term of supervised release. Martinez challenges only

the 12-month term of supervision. We have jurisdiction under 28 U.S.C. § 1291,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Martinez contends that the supervised release term is substantively

unreasonable because he is not amenable to supervision. The district court did not

abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The record

reflects that the district court imposed the term of supervision to afford adequate

deterrence to Martinez’s criminal conduct and to protect the public from further

crimes in light of Martinez’s multiple supervised release violations and continued

non-compliance. The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances. See Gall, 552

U.S at 51; United States v. Hurt, 345 F.3d 1033, 1036 (9th Cir. 2003) (“A violation

of the conditions of supervised release does not obviate the need for further

supervision, but rather confirms the judgment that supervision was necessary.”).

      AFFIRMED.




                                          2                                     20-30087